SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended: September 30, 2007 Commission File No. 0-1346352 KURRANT FOOD ENTERPRISES, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-3902781 (State or other jurisdiction (IRS Employer File Number) of incorporation) 3003 Arapahoe Street Denver, Colorado 80205 (Address of principal executive offices) (Zip code) (303) 300-5255 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Check whether issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act [ ] Indicate by check mark whether the Registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X] No: [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) : Yes [ ] No [X] Registrant's revenues for its most recent fiscal year were $454,514. The aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of November 18, 2007 was approximately $592,000.The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, December 1, 2007, was 12,667,533. FORM 10-KSB Kurrant Food Enterprises, Inc. INDEX Page PART I Item 1. Description of Business 3 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 10 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7. Financial Statements F-1 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 17 Item 8A. Controls and Procedures 17 Item 8B. Other Information 17 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 17 Item 10. Executive Compensation 18 Item 11. Security Ownership of Certain Beneficial Owners and Management 18 Item 12. Certain Relationships and Related Transactions 20 Item 13. Exhibits and Reports on Form 8-K 20 Item 14. Principal Accountant Fees and Services 21 Financial Statements pages F-1 Signatures 21 - 2 - References in this document to "us," "we," or "Company" refer to Kurrant Food Enterprises, Inc. and includes our wholly-owned subsidiaries, Kurrant Cuisine Enterprises, Inc. and Kurrant Mobile Catering, Inc. Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I Item 1.DESCRIPTION OF BUSINESS. (a)RISK FACTORS You should carefully consider the risks and uncertainties described below; and all of the other information included in this document. Any of the following risks could materially adversely affect our business, financial condition or operating results and could negatively impact the value of your investment. THIS IS A COMPANY WITH LIMITED OPERATING HISTORY. WE ALSO HAVE A HISTORY OF LOSSES. SUCH A COMPANY IS AN INHERENTLY RISKY INVESTMENT. We were incorporated in May, 2005, with our activities centered in Denver, Colorado. For the year ended September 30, 2007, we had a loss of $151,601 on sales of $454,514. For the year ended September 30, 2006, we had a loss of $101,635 on sales of $329,922. We have limited operating history upon which an evaluation of our future success or failure can be made. However, we have a history of losses. As a result, investment in our company is inherently risky. BECAUSE WE HAD LOSSES AND HAVE A WORKING CAPITAL DEFICIT, OUR ACCOUNTANTS HAVE EXPRESSED DOUBTS ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. For the period ended September 30, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: · our ability to locate clients who will purchase our catering services; and · our ability to generate revenues. - 3 - Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues. We expect approximately $30,000 in operating costs per month over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. OUR SALES DEPEND UPON THE NUMBER OF CUSTOMERS WE CAN GENERAGE. WE CANNOT GUARANTEE WE WILL EVER DEVELOP A SUBSTANTIAL NUMBER OF CUSTOMERS. EVEN IF WE DEVELOP A SUBSTANTIAL NUMBER OF CUSTOMERS, THERE IS NO ASSURANCE THAT WE WILL BECOME A PROFITABLE COMPANY. To date, we have had approximately five hundred events using our catering services. While we are constantly marketing for additional customers, we cannot guarantee we ever achieve any additional customers. Even if we obtain additional customers for our services, there is no guarantee that we will make a profit. We believe that we need approximately nineteen events per month which average $1,800 per catering to break even in our operations. Our anticipated future operating costs per month is approximately $30,000 for the next twelve months. We were not profitable for the fiscal years ended September 30, 2006 and 2007. If we do not consistently make a profit, we may have to suspend or cease operations. BECAUSE WE ARESMALL AND DO NOT HAVE MUCH CAPITAL, WE MUST LIMIT OUR OPERATIONS. A COMPANY IN OUR INDUSTRY WITH LIMITED OPERATIONS HAS A SMALL OPPORTUNITY TO BE SUCCESSFUL. Because we are small and do not have much capital, we must limit our operations. We must limit our operations to the Denver, Colorado metropolitan area as the only geographical area in which we operate. Because we may have to limit our operations, we may not generate sufficient sales to make a profit. If we do not make a profit, we may have to suspend or cease operations. WE ARE CURRENTLY CONTROLLED BY CHRISTOPHER BELL AND TRAVIS THOMPSON, OUR LARGEST SHAREHOLDERS AND WILL CONTINUE TO BE CONTROLLED BY MESSRS. BELL AND THOMPSON IN THE FUTURE. Of the shares which are issued and outstanding, Mr. Bell and Mr. Thompson each own a total of 5,100,000 shares, or approximately 83% together. Messrs. Bell and Thompson will continue to control us for the foreseeable future. In addition, Mr. Bell has an option to acquire 5,000,000 shares from Mr. Thompson. The control by Messrs Bell and Thompson mean that they may make decisions for us with which you may disagree or that you may feel is not in our best interests. WE DO NOT HAVE ANY ADDITIONAL SOURCE OF FUNDING OTHER THAN OUR OPERATIONS AND MAY BE UNABLE TO FIND ANY SUCH ADDITIONAL FUNDING IF AND WHEN NEEDED. WE WILL NEED ADDITIONAL FUNDING TO OPERATE OUR BUSINESS. Other than the funds raised in our recent public offering, we have no other source of capital identified or sought. As a result we do not have alternate source of funds if such funds should be necessary. If we do find an alternative source of capital, the terms and conditions of acquiring this capital may result in dilution and the resultant lessening of value of the shares of present stockholders. WE CANNOT PREDICT WHEN OR IF WE WILL PRODUCE SUBSTANTIAL SALES. THIS IS IMPORTANT BECAUSE THE ABILITY TO PRODUCE SUBSTANTIAL SALES IS AN IMPORTANT FACTOR IN OUR PROFITABILITY. Currently, we are conducting business activities from our catering operation in Denver, Colorado. There can be no assurance that we will generate substantial sales which will be sufficient to maintain our business. As a result, you may lose all of your investment. Failure to generate sufficient sale would have a material adverse effect on our business, financial condition and operating results and have a material adverse effect on the valueof your shares of our common stock. - 4 - OUR BUSINESS OPERATIONS WILL BE HIGHLY DEPENDENT UPON OUR ABILITY TO ATTRACT AND MAINTAIN KEY EMPLOYEES WITH EXPERIENCE IN THE CATERING BUSINESS. WE MUST BE ABLE TO ATTRACT AND RETAIN KEY PERSONNEL TO FULLY STAFF OUR OPERATIONS. WE ARE COMPLETELY DEPENDENT UPON MESSRS. BELL AND THOMPSON FOR OUR OPERATIONS. The ultimate success of our business operations will be highly dependent upon our ability to attract and maintain key employees with experience in the catering business. The process of hiring employees with the combination of skills and attributes required to carry out our business plan is extremely competitive and time-consuming. However, to date, we have hired only five employees. Messrs. Bell and Thompson currently perform all of our operations. We cannot guarantee that we will be able to identify and/or hire qualified personnel as and when they are needed for our operations. The loss of the services of Messrs. Bell or Thompson or the inability to attract qualified personnel, could materially adversely affect our business, financial condition and results of operations. No one in our company has a written employment agreement. THE CATERING INDUSTRY IS HIGHLY COMPETITIVE. IF WE ARE NOT WELL RECEIVED OR SUCCESSFUL, WE MAY NEVER ACHIEVE PROFITABILITY. The catering industry is highly competitive with respect to price and service. There are numerous competitors, many well-established, including national, regional and local organizations possessing substantially greater financial, marketing, personnel and other resources than we do. There can be no assurance that we will be able to respond to various competitive factors affecting the catering industry. The catering industry is also generally affected by changes in client preferences, national, regional and local economic conditions and demographic trends. The performance of catering may also be affected by factors such as demographic considerations, and the type, number and location of competing operations. In addition, factors such as inflation, increased labor and employee benefit costs and a lack of availability of employees may also adversely affect our industry in general and our operations in particular. We cannot guarantee that we will be able to successfully compete. BUYING LOW-PRICED PENNY STOCKS IS VERY RISKY AND SPECULATIVE. Our shares are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally,institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you own or may purchase in the public markets. OUR COMMON STOCK CURRENTLY HAS NO TRADING MARKET AND THERE IS NO GUARANTEE A TRADING MARKET WILL EVER DEVELOP. There is presently no public market for our common stock. While we do intend to apply for quotation in the Over-the-Counter Bulletin Board, we cannot guarantee that our application will be approved and our stock listed and quoted for sale. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. - 5 - THE OVER-THE-COUNTER MARKET FOR STOCK SUCH AS OURS HAS HAD EXTREME PRICE AND VOLUME FLUCTUATIONS. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. MOST OF OUR COMMON STOCK IS RESTRICTED BUT COULD BECOME ELIGIBLE FOR RESALE UNDER RULE 144; THIS COULD CAUSE THE MARKET PRICE OUR COMMON STOCK TO DROP SIGNIFICANTLY, EVEN IF OUR BUSINESS IS DOING WELL. Of our total current outstanding shares, 11,868,333 or approximately 94% are restricted from immediate resale but may be sold into the market subject to volume and manner of sale limitations under Rule 144. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. WE DO NOT EXPECT TO PAY DIVIDENDS ON COMMON STOCK. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. (b)NARRATIVE DESCRIPTION OF THE BUSINESS General Information Kurrant Food Enterprises, Inc. was incorporated in the State of Colorado on May 3, 2005. We develop, own, and operate a catering business in Colorado through our subsidiary corporation, Kurrant Cuisine Enterprises, Inc. We plan to expand our operations to other lines of business in the food industry, such as production of food products. However, we have no definitive plans to be involved in any other activities at the present time other than our catering business. - 6 - Through our catering business, we organize and cater a number of different events, from cocktail parties, to buffets of various kinds, to multi-course plated dinners. Our headquarters are located at 3003 Arapahoe Street, Denver, Colorado 80205. Our phone number at our headquarters is (303) 300-5255. Our fiscal year end is September 30. Overview of our Operations We plan to develop our operations to appeal to two different customer segments. The first segment is social catering, which is composed of individuals who contract for private events, such as cocktail parties and buffet dinners. The other segment is business catering, which is composed of companies which use catering services primarily for breakfasts, lunches and meetings. We use the term social catering to describe catering for individuals hosting a special event such as a cocktail party, holiday dinner, or private buffet. These events are generally held in private homes. Such customers generally seek caterers who offer high-end food products as well as service for hors d'oeuvers and related activities. Customers generally contract for evening or weekend events involving dinner or cocktail parties. We use the term business catering to describe customers seeking food service for meetings and breakfast and lunch delivery, primarily in a business setting. These customers generally seek convenience and reliability. However, they are generally also attracted to gourmet quality food products which cannot be found in conventional take-out restaurants. Our sales are generated for individual events. The more events we hold, the more sales we generate. Our typical sale per event for a social catering is $1,800. Our typical sale per event for a business catering is $400. Our plan is to attempt to generate as many events as possible with our current resources. We have seven full-time employees, including our two officers and directors. We do not plan to hire additional employees at this time, but we typically hire part-time help as needed on an individual event basis. We believe that the catering industry is thriving industry and has been steadily growing for the past thirty years. The catering industry is a subset of the restaurant industry and has been termed the accommodation and food services sector. The catering industry comprises establishments primarily engaged in providing single event-based food services. The catering industry is experiencing strong growth according to the trade journal Specialty Food News, which states that off-premise catering is the second biggest growth sector, second only to home meal replacement. According to the National Catering industry, the number of catering companies is currently approximately 46,000 to caterers nationally. We plan to target social catering customers in select, upscale metropolitan Denver areas such as Cherry Hills Village, Cherry Creek, Castle Rock, Greenwood Village, and Washington Park. These areas have been chosen based on their proximity to us and the area's relative affluence Upper income households are most likely to host catering events. Furthermore, these areas typically contain homes which are spacious and suitable for entertaining. We also believe that we must provide a high level of service for our customers. We believe that it is our responsibility to make certain that our products and services are satisfying for our catering customers. - 7 - Operations, Management and Employees We believe that initially operating from one location will be central to our overall success. Our plan is to concentrate our operations in the Denver Metropolitan area. We have no plans to operate in additional locations. We have five full-time employees, including our two officers and directors. As we expand, we intend to hire additional employees. We also use part-time independent help for specific events. However, we have no present plans to do so. We typically hire part-time help as needed from time-to-time for specific events. While our Messrs. Bell and Thompson have had extensive catering experience, we must eventually recruit additional personnel. We will strive to maintain quality and consistency through the careful training and supervision of personnel and the establishment of, and adherence to, high standards relating to personnel performance, customer service, and maintenance of our facilities. We believe that we will be able to attract high quality, experienced personnel by paying competitive wages and salaries. Marketing and Promotion We plan to market through direct contact with prospective customers. We have no sales representative who solicits potential clients. However, Messrs. Bell and Thompson plan to use their contacts to generate the initial customers and will attempt to develop repeat business from catering events. Patents and Trademarks We do not currently have any patent or trademark protection. If we determine it is feasible to file for such trademark protection, we still have no assurance that doing so will prevent competitors from using the same or similar names, marks, concepts or appearance. Competition The catering industry, in general, is intensely competitive. It is a fragmented industry, with no one company, or groups of companies in control. The relationships are typically local and based upon providing quality service and products. Generally, we compete with a number of local caterers, all of whom are larger and better-financed than we are. We must rely upon our contacts, referrals from customers, and repeat business to be successful. In general, we expect our primary competition to be from established, local caterers. We believe that our products and services are more attractive to our customers than our competitors because we can provide immediate response, with no long lead time. We also believe that we offer our customers flexibility and cost savings because our overhead is lower than many of our competitors. However, we cannot guarantee that we will be able to successfully compete. - 8 - Government and Industry Regulation We are subject to regulation as to our food service by health authorities. We do not believe this regulation is material. Otherwise, we are not subject to any material government or industry regulation. Employees and Employment Agreements We have seven full-time employees, including our two officers and directors. In addition, they serve as our officers and directors. We reimburse them for any out-of-pocket expenses they incur on our behalf. In addition, in the future, we may approve additional payment of salaries for our management, but currently, no such plans have been approved. We do not currently pay for vacation, holidays or provide major medical coverage. None of our officers or directors is a party to any employment agreement. However, we may adopt such plans in the future. We alsouse part-time help for specific events. How to Obtain our SEC Filings We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (SEC). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC's website at www.sec.gov. Our investor relations department can be contacted at our principal executive office located at our principal office 3003 Arapahoe Street, Denver, Colorado 80205. Our phone number at our headquarters is (303) 300-5255. We have a website at www.kurrantcatering.com. Subsequent Event In October, 2007, we organized a wholly-owned subsidiary known as Kurrant Mobile Catering, Inc. On November 30, 2007, our directors approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to KTRF shareholders of record as of December 31, 2007, on a pro rata basis, with one share each of Kurrant Mobile Catering, Inc. to be issued for each ten shares issued and outstanding of common stock owned by our shareholders as of such date. Since our business is related to the proposed activities of Mobile Catering, Inc., our directors decided it was in our best interest to spin-off Mobile Catering, Inc. to minimize any potential of conflict of interest.All shares of Mobile Catering, Inc. are currently owned by us. We will distribute the Mobile Catering shares once the Form SB-2 which we filed is effective with the Securities and Exchange Commission. ITEM 2. DESCRIPTION OF PROPERTY. We currently own a van and a delivery truck, as well as office equipment. We have entered into a lease agreement with an unaffiliated third party for kitchen space, which is located at 3003 Arapahoe Street, Denver, Colorado 80205. This is a month-to-month lease. We pay a cost of $3,000 per month, plus possible additional costs, based upon the usage. We also lease space for our office 3003 Arapahoe Street, Denver, Colorado 80205. We make monthly payments of $625 per month a two year lease which expires in March 2009 and can renew at the landlord’s discretion. All leased space is from an unaffiliated third party. ITEM 3. LEGAL PROCEEDINGS. No legal proceedings to which we are a party were pending during the reporting period. We know of no legal proceedings of a material nature pending or threatened or judgments entered against any of our directors or officers in their capacity as such. - 9 - ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. We held no shareholders meeting in the fourth quarter of our fiscal year. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a)PRINCIPAL MARKET OR MARKET Our common stock has traded on the NASD Over-the-Counter Bulletin Board since August, 2007. Currently, our common stock trades under the symbol KRTF. The high and low bid quotation for the Company’s common stock for the fourth quarter period in 2007 was $0.35 and $0.22. (b)APPROXIMATE NUMBER OF HOLDERS OF COMMON STOCK As of November 30, 2007, a total of 12,667,533 shares of our Common Stock were outstanding and the number of holders of record of our common stock at that date was one hundred. (c)DIVIDENDS Holders of common stock are entitled to receive such dividends as may be declared by our Board of Directors. No dividends on the common stock were paid by us during the periods reported herein nor do we anticipate paying dividends in the foreseeable future. (d)THE SECURITIES ENFORCEMENT AND PENNY STOCK REFORM ACT OF 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure and documentation related to the market for penny stock and for trades in any stock defined as a penny stock. Unless we can acquire substantial assets and trade at over $5.00 per share on the bid, it is more likely than not that our securities, for some period of time, would be defined under that Act as a "penny stock." As a result, those who trade in our securities may be required to provide additional information related to their fitness to trade our shares. These requirements present a substantial burden on any person or brokerage firm who plans to trade our securities and would thereby make it unlikely that any liquid trading market would ever result in our securities while the provisions of this Act might be applicable to those securities. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: - contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of the Securities Act of 1934, as amended; - 10 - - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. - 11 - Results of Operations Our accountants have expressed doubt about our ability to continue as a going concern as a result of our history of net loss. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully develop a catering businessand our ability to generate revenues. We began our operations in May, 2005. For the fiscal year ended September 30, 2007, we had sales of $454,514 compared to sales of $329,922 for year ended September 30, 2006. Costs of goods include all direct costs incurred in providing services. Direct costs consist of food, beverages, and catering supplies. Our costs of goods for the fiscal year ended September 30, 2007 was $252,046 or approximately 55.5 % of sales. Our costs of goods for the fiscal year ended September 30, 2006 was $192,505, or approximately 58% of sales. The difference between total sales and costs of goods is gross profit. Our gross profit for the fiscal year ended September 30, 2007 was $202,468, or approximately 44.5% of sales. Our gross profit for the fiscal year ended September 30, 2006 was $137,417, or approximately 42% of sales. Increasing sales have slightly lowered our cost of goods as a percentage of sales and increase our gross profit. The major components of operating expenses include salaries and associated payroll costs, professional fees, rent and telephone expenses. Operating expenses, which includes depreciation and general and administrative expenses for the fiscal year ended September 30, 2007 were $348,510. Operating Expenses for the fiscal year ended September 30, 2006 was $237,908. Our general and administrative expenses were the single largest item of our operating expenses. The major components of these general and administrative expenses were salaries and associated payroll costs and professional fees. We completed a public offering in 2006 in incurred significant legal and accounting fees. In 2007, the major component of these general and administrative expenses were salaries and associated payroll costs .While our general and administrative expenses will continue to be our largest expense item, we believe that this expense will stabilize in the coming fiscal year but will remain largely composed of salaries and associated payroll costs. We had a net loss of $151,601 for the fiscal year ended September 30, 2007, compared to a net loss of $101,635 for the fiscal year ended September 30, 2006. We have had two years of losses and our losses may continue into the future. We believe that overhead cost in current operations should remain fairly constant as sales improve. Each additional sale and correspondingly the gross profit of such sale have minimal offsetting overhead cost. If our sales continue to grow at the same pace as last fiscal year, we could be profitable by September 30, 2008. In October, 2007, we organized a wholly-owned subsidiary known as Kurrant Mobile Catering, Inc. On November 30, 2007, our directors approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to KTRF shareholders of record as of December 31, 2007, on a pro rata basis, with one share each of Kurrant Mobile Catering, Inc. to be issued for each ten shares issued and outstanding of common stock owned by our shareholders as of such date. Since our business is related to the proposed activities of Mobile Catering, Inc., our directors decided it was in our best interest to spin-off Mobile Catering, Inc. to minimize any potential of conflict of interest.All shares of Mobile Catering, Inc. are currently owned by us. We will distribute the Mobile Catering shares once the Form SB-2 which we filed is effective with the Securities and Exchange Commission. Liquidity and Capital Resources As of September 30, 2007, we had cash or cash equivalents of $9,530, compared to cash or cash equivalents of $122,729 at September 30, 2006. Net cash used in operating activities was $115,811 for the fiscal year ended September 30, 2007, compared to $81,453 for the fiscal year ended September 30, 2006. We anticipate that overhead costs in current operations will remain fairly constant as sales improve. - 12 - Cash flows used in investing activities were $25,805 for the fiscal year ended September 30, 2007, compared to $4,935 for the fiscal year ended September 30, 2006. These activities represent the purchase of equipment for our operations. Cash flows from financing activities were $28,417 for the fiscal year ended September 30, 2007, compared to $178,232 for the fiscal year ended September 30, 2006. The cash flows in 2007 were principally related to borrowings to finance our operations. The cash flows in 2006 were principally related to sales of stock in our recent public offering. Over the next twelve months our capital costs will be approximately $10,000 to $12,000 primarily to expand our current operations. We plan to buy additional equipment to be used in our operations. We believe that our recent public offering will provide sufficient capital in the short term for our current level of operations, which includes becoming profitable. Additional resources will be needed to expand into additional locations. Otherwise, we do not anticipate needing to raise additional capital resources in the next twelve months. Until the current operations become cash flow positive, our officers and directors will fund the operations to continue the business. At this time we have no other resources on which to get cash if needed without their assistance. Our principle source of liquidity is our operations. Our variation in sales is based upon the level of our catering event activity and will account for the difference between a profit and a loss. Also business activity is closely tied to the economy of Denver and the U.S. economy. A slow down in entertaining activity will have a negative impact to our business. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to expand the number of catering events and, consequently, our sales. If we succeed in expanding our customer base and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our Company in any manner which will be successful. Plan of Operation We will attempt to operate for the coming fiscal year at a profit or at break even. Currently, we are conducting business in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. We believe that we can achieve profitability as we are presently organized with sufficient catering business. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. Currently, we have sufficient capital to implement our proposed business operations or to sustain them for the next twelve months. If we can become profitable, we could operate at our present level indefinitely. - 13 - To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations At the present time, we are operating from one location in the Denver Metropolitan area. Our plan is to operation profitable. We estimate that we must generate at least $50,000 in sales per month to be profitable. We generated approximately $38,000 in sales per month for the fiscal year ended September 30, 2007.We generated approximately $27,500 in sales per month for the fiscal year ended September 30, 2006. We believe that we can be profitable or at break even by the end of our next fiscal year, assuming sufficient sales. We do not anticipate the need to raise additional capital resources in the next twelve months unless we are more successful than we have anticipated, and we determine to expand further go into other cities in this period. In such a case, we expect the source of such funding to be generated internally or and through another offering. No commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. We also are planning to rely on the possibility of referrals from customers and will strive to satisfy our customers. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to customers. We believe that satisfied customers will bring more and repeat customers. In the next 12 months, we do not intend to spend any substantial funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We have found that our sales are impacted by seasonal demands for our services, with greater sales coming at the end of the calendar year and around major holidays. - 14 - Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. We believe that the estimates and assumptions that are most important to the portrayal of our financial condition and results of operations, in that they require subjective or complex judgments, form the basis for the accounting policies deemed to be most critical to us. These relate to bad debts, impairment of intangible assets and long lived assets, contractual adjustments to revenue, and contingencies and litigation. We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could be a material impact on our future financial conditions or results of operations. ITEM 7. FINANCIAL STATEMENTS. - 15 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED FINANCIAL STATEMENTS September 30, 2006 & September 30, 2007 - 16 - Kurrant Food Enterprises, Inc. Consolidated Financial Statements TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet F-2 Consolidated statements of operation F-3 Consolidated statements of stockholders' equity F-4 Consolidated statements of cash flows F-5 Notes to consolidated financial statements F-7 - 17 - RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Kurrant Food Enterprises, Inc. Denver, Colorado I have audited the accompanying consolidated balance sheet of Kurrant Food Enterprises, Inc. as of September 30, 2007, and the related consolidated statements of operations, stockholders' equity and cash flows for the years ended September 30, 2006 and 2007. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Kurrant Food Enterprises, Inc. as of September 30, 2007, and the related consolidated statements of operations, stockholders' equity and cash flows for the years ended September 30, 2006 and 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 6 to the financial statements the Company has incurred losses and has a working capital deficit that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 6. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado/s/ Ronald R. Chadwick, P.C. December 5, 2007RONALD R. CHADWICK, P.C. F - 1 KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED BALANCE SHEET Sept. 30, 2007 ASSETS Current assets Cash $ 9,530 Accrued receivables 40,375 Total current assets 49,905 Inventory 6,323 Fixed assets 56,490 Accumulated depreciation (19,096 ) Prepaid expenses 10,873 Other assets 2,100 56,690 Total Assets $ 106,595 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accrued payables $ 84,539 Notes payable - current - related party 11,606 Notes payable - current 2,657 Total current liabilities 98,802 Notes payable - related party 15,230 Notes payable 13,958 29,188 Total Liabilities 127,990 Stockholders' Equity Preferred stock, $.10 par value; 1,000,000 shares authorized; no shares issued and outstanding Common stock, $.001 par value; 50,000,000 shares authorized; 12,667,533 shares issued and outstanding 12,667 Additional paid in capital 249,771 Accumulated deficit (283,833 ) Total Stockholders' Equity (21,395 ) Total Liabilities and Stockholders' Equity $ 106,595 The accompanying notes are an integral part of the consolidated financial statements. F - 2 KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended Year Ended Sept. 30, 2006 Sept. 30, 2007 Sales $ 329,922 $ 454,514 Cost of goods sold 192,505 252,046 Gross profit 137,417 202,468 Operating expenses: Depreciation 5,171 11,907 General and administrative 232,737 336,603 237,908 348,510 Gain (loss) from operations (100,491 ) (146,042 ) Other income (expense): Interest income 11 Interest expense (1,144 ) (5,570 ) (1,144 ) (5,559 ) Income (loss) before provision for income taxes (101,635 ) (151,601 ) Provision for income tax - - Net income (loss) $ (101,635 ) $ (151,601 ) Net income (loss) per share (Basic and fully diluted) $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding 12,534,333 12,534,333 The accompanying notes are an integral part of the consolidated financial statements. F - 3 KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock Stock- Par $.001 Paid In Accumulated holders' Shares Amount Capital Deficit Equity Balances at September 30, 2005 11,868,333 $ 11,868 $ 97,572 $ (30,597 ) $ 78,843 Sales of commmon stock 799,200 799 152,199 152,998 Gain (loss) for the period (101,635 ) (101,635 ) Balances at September 30, 2006 12,667,533 $ 12,667 $ 249,771 $ (132,232 ) $ 130,206 Gain (loss) for the period (151,601 ) (151,601 ) Balances at September 30, 2007 12,667,533 $ 12,667 $ 249,771 $ (283,833 ) $ (21,395 ) The accompanying notes are an integral part of the consolidated financial statements. F - 4 KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended Year Ended Sept. 30, 2006 Sept. 30, 2007 Cash Flows From Operating Activities: Net income (loss) $ (101,635 ) $ (151,601 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation 5,172 11,907 Accrued receivables (13,123 ) (10,022 ) Other assets (356 ) Prepaid expenses (10,873 ) Accrued payables 36,764 45,525 Related party payables (2,699 ) Inventory (5,576 ) (747 ) Donated office space Compensatory stock issuances Net cash provided by (used for) operating activities (81,453 ) (115,811 ) Cash Flows From Investing Activities: Fixed assets (4,935 ) (25,805 ) Net cash provided by (used for) investing activities (4,935 ) (25,805 ) (Continued On Following Page) The accompanying notes are an integral part of the consolidated financial statements. F - 5 KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued From Previous Page) Year Ended Year Ended Sept. 30, 2006 Sept. 30, 2007 Cash Flows From Financing Activities: Sales of common stock 162,998 Paid in capital Stock subscription payable 200 Notes payable - borrowings 18,000 70,412 Notes payable - payments (2,966 ) (41,995 ) Net cash provided by (used for) financing activities 178,232 28,417 Net Increase (Decrease) In Cash 91,844 (113,199 ) Cash At The Beginning Of The Period 30,885 122,729 Cash At The End Of The Period $ 122,729 $ 9,530 Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $ 1,144 $ 4,624 Cash paid for income taxes $ - $ - The accompanying notes are an integral part of the consolidated financial statements. F - 6 KURRANT FOOD ENTERPRISES, INC. NOTES TO CONSOLIDATEDFINANCIAL STATEMENTS NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Kurrant Food Enterprises, Inc. (the “Company”), was incorporated in the State of Colorado on May 3, 2005. The Company was formed to act as a holding corporation for its wholly owned subsidiary Kurrant Cuisine Enterprises, Inc., a Colorado corporation actively engaged in the food catering business. The Company may also engage in any other business permitted by law, as designated by the Board of Directors of the Company. Kurrant Cuisine Enterprises, Inc. was incorporated in the State of Colorado on May 5, 2005. Principles of consolidation The accompanying consolidated financial statements include the accounts of Kurrant Food Enterprises, Inc. and its wholly owned subsidiary. All intercompany accounts and transactions have been eliminated in consolidation. Cash and cash equivalents The Company considers all highly liquid investments with an original maturity of three months or less as cash equivalents. Accounts receivable The Company reviews accounts receivable periodically for collectability and establishes an allowance for doubtful accounts and records bad debt expense when deemed necessary. At September 30, 2006 and 2007 the Company had no balance in its allowance for doubtful accounts. Property and equipment Property and equipment are recorded at cost and depreciated under accelerated methods over each item's estimated useful life, which is five years for vehicles, computers and other items. Revenue recognition Revenue is recognized on an accrual basis after services have been performed under contract terms, the event price to the client is fixed or determinable, and collectibility is reasonably assured. Standard contract policy calls for partial payment up front with balance due upon receipt of final billing. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F - 7 KURRANT FOOD ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): Income tax The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109 (“SFAS 109”). Under SFAS 109 deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Net income (loss) per share The net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of shares of common outstanding. Warrants, stock options, and common stock issuable upon the conversion of the Company's preferred stock (if any), are not included in the computation if the effect would be anti-dilutive and would increase the earnings or decrease loss per share. Financial Instruments The carrying value of the Company’s financial instruments, including cash and cash equivalents and accrued payables, as reported in the accompanying balance sheet, approximates fair value. NOTE 2. FIXED ASSETS Fixed asset values recorded at cost are as follows: Sept. 30, Sept. 30 2006 2007 Vehicles $ 22,573 $ 46,149 Furniture & fixtures 1,484 1,486 Computers 6,211 8,438 Other 417 417 30,685 56,490 Less accumulated depreciation (7,189 ) (19,096 ) Total $ 23,496 $ 37,394 F - 8 KURRANT FOOD ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3. LEASE COMMITMENT The Company rents kitchen space under a month to month lease, with rent expense depending on time used. The Company incurred rent expense under this lease in 2006 and 2007 of $27,290 and $29,450. The Company leases office space under a two year lease which expires in March 2009. The lease calls for monthly payments of $540 to $577 per month plus costs, and is renewable at the landlord's discretion. Future payments due in 2008 and 2009 for the office lease are approximately $6,700 and $3,500 ($10,200 total). The Company recorded rent expense of $3,749 and $6,248 in 2006 and 2007 from the office lease. NOTE 4. NOTES PAYABLE At September 30, 2006 the Company had a $13,564 note payable outstanding to a bank, collateralized by Company equipment, bearing interest at 8% per annum, due in November 2010, with principal and interest payments of $321 per month. The Company also had $1,470 due to a bank under a variable interest, revolving line of credit agreement. Interest expense from notes payable was $1,144 in 2006. Both these notes were retired in 2007. At September 30, 2007 the Company had a $16,615 note payable outstanding to a finance company, collateralized by Company equipment, guaranteed by a Company officer, bearing interest at 8.9% per annum, due in November 2012, with principal and interest payments of $335 per month. The Company also had a $26,836 note payable outstanding to an officer, unsecured, bearing interest at 6.5% per annum, due in July 2009, with interest only payments of $145 per month scheduled through January 2008, then principal and interest payments of $1,569 scheduled through July 2009 plus any remainder due. Interest expense from notes payable was $5,570 in 2007. The fair value of the notes payable is estimated based on the current rates offered to the Company for debt of the same remaining maturities. At September 30, 2006 and 2007 the fair value of the notes payable approximates the amount recorded in the financial statements. Future amounts due under all notes payable are for fiscal years ending on September 30:2008 $14,263, 2009 $18,133, 2010 $3,172, 2011 $3,466, 2012 $3,788 and thereafter $629 (total $43,451). F - 9 KURRANT FOOD ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 5. INCOME TAXES Deferred income taxes arise from the temporary differences between financial statement and income tax recognition of net operating losses and other items. Loss carryovers are limited under the Internal Revenue Code should a significant change in ownership occur. The Company accounts for income taxes pursuant to SFAS 109. The components of the Company’s deferred tax assets and liabilities are as follows: September 30, September 30, 2006 2007 Deferred tax liability $ - $ - Deferred tax asset arising from: Net operating loss carryforwards 25,844 55,533 25,844 55,533 Valuation allowance (25,844 ) (55,533 ) Net Deferred Taxes $ - $ - Income taxes at Federal and state statutory rates are reconciled to the Company’s actual income taxes as follows: September 30, September 30, 2006 2007 Tax at federal statutory rate (15%) $ (15,245 ) $ (22,740 ) State income tax (5%) (5,082 ) (7,580 ) Book to tax differences 341 631 Change in valuation allowance 19,986 29,689 $ - $ - NOTE 6.GOING CONCERN The Company has suffered recurring losses from operations and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company may raise additional capital through the sale of its equity securities, through an offering of debt securities, or through borrowings from financial institutions. By doing so, the Company hopes through increased marketing efforts to generate greater revenues. Management believes that actions presently being taken to obtain additional funding provide the opportunity for the Company to continue as a going concern. F - 10 ITEM 8. DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. We did not have any disagreements on accounting and financial disclosures with its present accounting firm during the reporting period. ITEM 8A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this annual report on Form 10-KSB, we evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)). That evaluation was performed under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer. Based on that evaluation, our Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting him to material information required to be included in its periodic SEC filings. Changes in Internal Control over Financial Reporting We have made no significant change in our internal control over financial reporting during the most recent fiscal quarter covered by this annual report on Form 10-KSB that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 8B. OTHER INFORMATION. Nothing to report. PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. Our Directors and Executive Officers, their ages and positions held with us as of November 30, 2007 are as follows: NAME AGE POSITION HELD Christopher Bell 31 President, Chief Executive 3003 Arapahoe Street Officer, Treasurer, and Denver, Colorado80205 Chief Financial Officer Travis Thompson 30 Secretary 3003 Arapahoe Street Denver, Colorado80205 The persons named above are expected to hold said offices/positions until the next annual meeting of our stockholders. These officers and directors are our only officers, directors, promoters and control persons. Neither can be considered to be independent directors. - 17 - Background Information about Our Officers and Directors Christopher Bell has been the President, Chief Executive Officer, Treasurer, Chief Financial Officer and a Director of our company since inception in May, 2005. In college, he worked for two years at Strater Hotel in Durango, Colorado, from 1997 to 1999. From 1999 to 2001, he was a Sous Chef at E.O.'s Chop House in Durango, CO. (a 4 star rated restaurant). From 2002 to 2005, he worked for Footers Catering, a catering company in Denver, Colorado as the Executive Chef until co-founding our company. Mr. Bell received a B.A. in Business Administration and Tourism and Resort Management at Fort Lewis College in Durango, CO. He will devote a minimum of forty hours per week to our operations. Travis Thompson was been the Secretary and Director of our company from inception in May, 2005. He began his culinary career working at the Timberline Lodge at the top of Mount Hood outside of Portland, Oregon as a garde manger cook from 1997 to 1998. He worked in various positions in the culinary industry at several resort towns including Lake Tahoe, California and Crested Butte, Colorado from 1998 to 2001. Mr. Thompson moved to San Diego, California where he helped open and manage a beach side bistro from 2002 to 2003. From 2003 to 2005, he was a banquet chef at the Lodge at Torrey Pines in La Jolla, California until co-founding our company. Mr. Thompson received an A.A. degree in culinary arts at the Colorado Institute of Art in Denver, Colorado. Item 10. EXECUTIVE COMPENSATION Both of our officers and directors are compensated for the work they perform on our behalf. Mr. Bell receives a fixed salary of $3,500 per month as total compensation. Mr. Thompson receives a fixed salary of $3,000 per month as total compensation. In addition, our officers and directors are reimbursed for any out-of-pocket expenses they incur on our behalf. In addition, in the future, we may approve payment of salaries for our management, but currently, no such plans have been approved. For our full-time office employees, we pay for vacation and holidays but do not provide major medical coverage. In addition, none of our officers, directors or employees is a party to any employment agreements. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. The following sets forth the number of shares of our $.0.001 par value common stock beneficially owned by (i) each person who, as of November 30, 2007, was known by us to own beneficially more than five percent (5%) of its common stock; (ii) our individual Directors and (iii) our Officers and Directors as a group. A total of 12,667,533 common shares were issued and outstanding as of November 30, 2007. - 18 - Name and Address No. of Percentage Beneficial Shares of Ownership Owner(1) Owned Christopher Bell(2) 5,100,000 40.3 % 3003 Arapahoe Street Denver, Colorado80205 Travis Thompson(2) 5,100,000 40.3 % 3003 Arapahoe Street Denver, Colorado80205 Sanders Huttner Partnership(3) 900,000 7 % 651 Bering Drive Suite 202 Houston, Texas 77057 All Officers and 10,200,000 80.6 % Directors as a Group (two persons) (1)All shares of owned of record. (2)Mr. Bell has an option to purchase 5,000,000 shares of Mr. Thompson's common stock for a period beginning May 4, 2005 and ending May 4, 2009.This option may be exercised immediately. (3)The partnership is controlled by Mr. Frederick A. Huttner and 50% owned by Mr. Huttner. Mr. Huttner has a consulting services contract to provide general business strategic consulting and management advisory services to us, for which he is paid $750 per month. The contract is for eighteen months from October 1, 2005. Mr. Huttner is the step-father of Mr. Bell. Mr. Bell disclaims beneficial ownership of the Partnership's shares. - 19 - ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. Mr. Bell has an option to purchase 5,000,000 shares of Mr. Thompson's common stock for a period beginning May 4, 2005 and ending May 4, 2009.This option may be exercised immediately. Mr. Frederick A. Huttner, who owns controls Sanders Huttner Partnership and owns 50% of the partnership, has a consulting services contract to provide general business strategic consulting and management advisory services to us, for which he is paid $750 per month. The contract was for eighteen months from October 1, 2005. This contract has since expired and was not renewed. Mr. Huttner is the step-father of Mr. Bell. We have a $26,836 note payable outstanding to Mr. Bell, unsecured, bearing interest at 6.5% per annum, due in July 2009, with interest only payments of $145 per month scheduled through January 2008, then principal and interest payments of $1,569 scheduled through July 2009 plus any remainder due. ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K. The following financial information is filed as part of this report: (a) (1) FINANCIAL STATEMENTS (2)SCHEDULES (3)EXHIBITS. The following exhibits required by Item 601 to be filed herewith are incorporated by reference to previously filed documents: Exhibit NumberDescription 3.1Articles of Incorporation* 3.2Bylaws* 10.0Consulting Services Agreement* 21.1List of Subsidiaries 31.1 Certification of CEO/CFO pursuant to Sec. 302 32.1 Certification of CEO/CFO pursuant to Sec. 906 * Previously filed, Form SB-2, December 9, 2005 - 20 - (b)Reports on Form 8-K. The Company filed no reports on Form 8-K during the fourth quarter of the fiscal year ended September 30, 2007. ITEM 14: PRINCIPAL ACCOUNTANT FEES AND SERVICES Our independent auditor, Ronald R. Chadwick, P.C., Certified Public Accountants, billed an aggregate of $12,100 for the fiscal year ended September 30, 2007 and an aggregate of $4,780 for the fiscal year ended September 30, 2006 for professional services rendered for the audit of the Company's annual financial statements and review of the financial statements included in its quarterly reports. We do not have an audit committee and as a result its entire board of directors performs the duties of an audit committee. Our board of directors evaluates the scope and cost of the engagement of an auditor before the auditor renders audit and non-audit services. SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KURRANT FOOD ENTERPRISES, INC. Date: December 26, 2007 By: /s/Christopher Bell Christopher Bell, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Date: December 26, 2007 By: /s/Christopher Bell Christopher Bell Director, Treasurer and Chief Financial Officer Date:
